02-12-229-CV_REH





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00229-CV 
 
 



In re Kodiak Products Co., Inc.


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1] ON
REHEARING
                                                       ------------
On
July 9, 2010, this court issued a memorandum opinion denying relator’s petition
for writ of mandamus as moot.  Relator filed a motion for rehearing.   After
due consideration, we deny Relator’s motion but withdraw our prior memorandum
opinion and substitute the following in its place.
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.  The issues presented therein, as they
relate to relator’s misappropriation of trade secrets, civil theft, and
conversion claims, have become moot by virtue of the trial court’s July 2, 2012
Order Granting Defendant’s Motion for Partial Summary Judgment.  As to
relator’s remaining claim for unfair competition, the court is also of the
opinion that relief should be denied.  Accordingly, relator’s petition for writ
of mandamus is denied.
The
stay of the trial court proceedings in cause number 236-252084-11, styled Kodiak
Products Co., Inc. v. Charles H. Deegear, Jr. and Deemaxx Components, Inc.,
pending in the 236th District Court of Tarrant County, Texas, is hereby lifted.
 
PER CURIAM
 
PANEL: 
WALKER, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: 
August 2, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).